 MAXIM'S DE PARISHOTEL377Pratt/North Plaza Associates,a California JointVenture d/b/a Maxim's de Paris Suite HotelandInternationalUnion of Operating Engi-neers,Local 501,AFL-CIO,Petitioner.Case21-RC-1780420 August 1987DECISION AND REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFrOn 4 November 1986 the Regional Director forRegion 21 issued the attached Decision and Orderin this proceeding. The Regional Director foundinappropriate for collective bargaining the Petition-er's requested unit of engineering department em-ployees. Finding that all of the Employer's employ-ees share a substantial community of interest basedon the Employer's highly centralized management,its integration of operations, and the fact that allemployees share significant terms and conditions ofemployment and have frequent contacts, the Re-gionalDirector concluded that a separate unit ofmaintenance employees is inappropriate.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion, contending that the engineering departmentemployees share a community of interest distinctfrom that of the other employees. The Employer,filed a statement in opposition to the Petitioner'srequest for review, and the International Union ofOperating Engineers filed a brief as amicus curiaein support of the Petitioner's position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In light of our recent decision inOmni Interna-tionalHotel,283 NLRB 475 (1987), in which theBoard found appropriate a separate unit of engi-neeringdepartment employees, the Petitioner's re-quest for review is granted. Having reviewed andconsidered the entire record in this case, the Boardconcludes, contrary to the Regional Director, that,the petitioned-for unit of engineering departmentemployees here, like the requested unit inOmni,constitutes a separate appropriate unit for purposesof collective bargaining.InOmni,the Board discussed its departure fromthe "rigid rule" that only an overall unit consistingof all hotel/motel employees would be found ap-propriate for bargaining. SeeArlingtonHotel Co.,126 NLRB 400 (1960). Finding that this inflexiblerule is not statutorily required and that it is basedon the false premise that all hotel and motel em-ployees share such a high degree of integration of285 NLRB No. 61function and mutuality of interests that only anoverall unit could be appropriate, the Board inOmnireaffirmed ,its intent to make unit determina-tions in the hotel/motel industry on a case-by-casebasis,using the same traditional cdmmunity-of-in-terest criteria used in other industries. SeeWestinHotel,277 NLRB 1506 (1986);AtlantaHilton&Towers,273 NLRB 87, 90 (1984).The facts in this case, which are fully set forth inthe attached Regional Director'sDecision andOrder, are very similar to those inOmni.Here, asinOmni,the engineering department employees areseparately supervised by the chief engineer, whointerviews all engineering department employeesand makes the final hiring decision for his depart-ment;1 they maintain the hotel's facilities andequipment, including the air conditioning, electri-cal,plumbing, and heating systems, and possessskills unique to their, classifications; they earn thehighest hourly wage among the hotel's nonsupervi-sory employees; 2 and there have been no transfersof employees into or out of the engineering depart-ment, whether on a permanent or temporary basis.Further, engineering department employees, unlikeother employees, carry beepers or radios, are as-signedwork under a unique work order system,supply their own tools, and work in a locked main-tenance area (workshop) in the hotel's basement towhich only maintenance employees, management,and guards have keys. Consistent with the majoritydecision inOmni,these factors clearly establishthat the engineering department employees share aseparate community of interest.Our dissenting colleague correctly notes that theEmployer is soon to establish a "manager on duty"program in which each of the 17 department headsand managers, including the chief engineer, wouldserve as general manager on a rotating basis during"off hours." Nevertheless, in view of the fact thatunder this system employees would still report to1The dissent points to the existence of common hiring procedures fornew employees as a reason for disallowing a separate'unit of engineeringdepartment employees The issue before us, however, is the employees'terms and conditions of actual employment. As the Board noted inOmni,employees work under the direction of, and would likely address theirgrievances to, someone different from those under whom other employ-ees immediately work has greater bearing on collective bargaining inter-ests thanthe procedures by which the employees [were] hired for entryinto the workplace in thefirst place "2The Employer's engineering employees earn between $10.58 and$14,05 per hour, while wages earned by the food and beverage andhousekeeping employees whom the Employer seeks to include in the unitrange from $4.90 to $7 30 per hour, excluding tips received by some bar-tenders and waitresses.In our opinion the wage differential is substantialWith respect to the dissent's effort to minimize this disparity by focusingon the supplementation of some wages by tips, we note, as inOmni,fn. 2,that this factor does not make the maintenance employees less distinctbut, if anything, provides support for our finding that the engineering em-ployees have a separate community of interest 378DECISIONS OF-THENATIONALLABOR RELATIONS BOARDtheir immediate supervisor who would, in turn,report to the "manager on duty," we find, contraryto the dissent, that this program does not constitutea significant increase in centralized supervision orintegration of operations. The dissent also notesthat engineering employees do occasionally assist,and are assisted by, employees from other depart-ments.As inOmni,however, the record revealsthat these incidents-such as the occasional move-ment of furniture and the one-time movement oftelevision sets in response to an earthquake-aresporadic and reflect "a spirit of cooperation or ci-vility" rather than an overlap of job functions. (283NLRB 475.)Other factors cited by the dissent, such as thefact that all employees here receive the same fringebenefits, punch the same timeclock, wear uniforms(albeit different ones) and name tags, and are paidby the hour, fail to establish, as inOmni,that therequested unit is notanappropriate unit for collec-tivebargaining,although such factorswouldrender an overall unit appropriate if one weresought.3 Further, in view of the specific evidencesupporting our finding, we reject the dissent's con-tention, also made inOmni,that the extent of theemployees' organization was the controlling factorin our unit determination, in contravention of Sec-tion 9(c)(5) of the Act.-Under all the circumstances, we find, contrary tothe Regional Director, that the petitioned-for unitof engineering department employees isanappro-priateunit for bargaining.Accordingly, havingfound that the engineering department employeesconstitute a separate unit, we shall reinstate the pe-tition and remand the case to the Regional Direc-tor for further appropriate action.ORDERThe petition is reinstated and this proceeding isremanded to the Regional Director for further ap-propriate action.CHAIRMAN, DOTSON, dissenting.Contrary to my colleagues, I would find that thepetitioned-for unit of engineering employees doesnot constitute an appropriate unit for bargaining,and I would adopt the Regional Director's dismis-3WestinHotel,above, relied on by theRegionalDirector,, involvedcircumstances substantially different from thosepresent inthis case and inOmni,and is therefore distinguishable. Specifically, the prevailingpatternin the relevant geographical area inWestinfavored overallunits, and anintervenor sought to representan overall unitin the hotel. Although thepattern of areawide bargaining in this case is mixed, while that inOmnifavored separateunits,there is no competing labor organization here,unlikeWestin, seeking to represent the petitioned-for employees in anoverall unitMoreover, a mixed pattern of area bargaining does not, likethe factors mentioned above, establish that the requestedmaintenanceunit is aninappropriate unit for collective bargaining.sal of the petition. The Employer has been engagedin the operation of a luxury suite hotel since Janu-ary 1986. The Petitioner seeks to represent a unitcomprised of the Employer's five engineering em-ployees, three of whom are skilled maintenanceemployees and two of whom are general mainte-nance employees. The Employer contends that theonly appropriate unit consists of the engineeringemployees and the approximately 130 employees initsfood and beverage and housekeeping depart-ments. I agree.As the majority noted, the facts in the presentcase are very close to those inOmni InternationalHotel,283NLRB 475 (1987). In both cases, thehotel in question functions as an integrated oper-ation,management and personnel policies arehighly centralized, and the general manager over-sees the hotel's day-to-day operations. Employeesshare a number of their terms and conditions ofemployment, such as use of the same timeclock,lunchrooms, locker rooms and employee entrance,receiving free meals, the same orientation and in-centive programs, the same vacation and insurancebenefits,wearing uniforms and the same type ofname tags, being subject to the same probationaryperiod and hiring procedures, and being paid on anhourly basis. Here, as inOmni,although the engi-neering employees are paid the highest hourlywage, they are not the highest paid employees inthe hotel, as other employees receive as much as$20-25 an hour in tips.In addition, the engineering employees do notconstitute a craft unit. No special training or licens-ing is required for the position, and the engineeringemployees do not perform major structural alter-ations or major air conditioning repairs. Althoughthere have been no transfers in or out of the engi-neering department, current employees are givenfirstconsideration for all vacancieswithin thehotel.Engineeringemployeesdo occasionallyassist,and are assisted by, employees from otherdepartments, and there is frequent contact amongemployees since the engineering employees workthroughout the entire hotel. The engineering de-partment has separate departmental meetings, as dothe other departments in the hotel. Although thereis separate immediate supervision of the engineer-ing employees, the Employer's general managertestified that within 1 to 2 weeks after the hearingthe Employer would establish a "manager on duty"program in which each of the 17 department headsand managers would fulfill the function of the gen-eralmanager on a rotating basis during "offhours." Once the program is implemented, employ-ees in each department would still report to theirimmediate supervisor, who would then report to MAXIM'S DE PARIS HOTEL379the "manager on duty." This program further illus-trates the integrated nature of the hotel's oper-ations.The Regional Director's decision specificallyconsideredwhether the maintenance employeesconstituted "an" appropriate unit, and concludedthey did not. Here, and inOmni,given the sparsityof evidence supporting a separate unit, I fear mycolleagues once again have contravened Section9(c)(5) of the Act, which requires that the extent ofunion organization shall no 1, be controlling in deter-mining the appropriateness of a unit. In these cir-cumstances, I cannot agree with the majority's de-cision to reverse the Regional Director's findingthat all employees share a substantial community ofinterest and that a separate unit of engineering em-ployees is inappropriate. Accordingly, I dissent.APPENDIXDECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before a hearing officer of the National LaborRelations Board; hereinafter referred to as the Board.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its authority in this proceedingto the undersigned.Upon the entire record in this proceeding, the under-signed finds:1.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.'-3.The labor organization involved claims to representcertain employees of the Employer.4.No question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.The Employer is a California joint venture, which hasbeen engaged in the operation of a luxury suite hotelsince January 1986. The hotel consists of 194 guestrooms, 3 restaurants, a spa, a swimming pool, specialtyshops and stores, meeting rooms, and banquet facilities.Additionally, the Employer provides limousine servicesto and from airports, golf courses, and tennis courts.The Petitioner seeks to represent a unit comprised ofthe Employer's five engineering department employees:three skilledmaintenance employees and two generalmaintenance employees.3 The Employer contends that8The engineering department also includes a chief engineer The par-ties stipulated, and I find, that Steve Fekete, the chief engineer,isa su-pervisor within the meaning of Section 2(11) of the Act, based on recordevidence that Fekete effectively recommends the hiring of employees. Atone time,the Employer also employed two gardens in the engineeringdepartmentHowever, it subsequently subcontracted the gardening serv-ices, and it does not anticipate reemploying gardners.the only appropriate unit consists of the engineering de-partment employees and approximately 130 other em-ployees in its food and beverages and housekeeping de-partments. There is no history of collective bargainingfor any of the Employer's employees. No other labor or-ganizationseeks to represent a unit broader than the peti-tioned-for unit.Themaintenanceemployees are responsible for main-taining and repairing the entire hotel, including theplumbing, carpentry, electrical' equipment,heating andrefrigeration equipment, pools and water treatments. Inconnection therewith, the maintenance employees repairall kitchen equipment and the air conditioning system; fixleaks; unplug toilets; replace light bulbs, terrace doors,and broken lamps; move or replace furniture; and insurea supply of hot water. Outside contractors provide repairservices for television, elevators, firealarms,fire sprin-kler systems, tile, marble, and office equipment. Mainte-nance employees do not perform major structural alter-ations ormajor air conditioning repairs.Maintenance employees report to work in the mainte-nance area,which is located in the hotel's basement andwhich houses the hotel's operating equipment.Withinthe maintenancearea is aworkbenchand a small mainte-nance shop in which minor repairs are performed andtools are kept.Maintenance employees are required topurchase their own hand tools. The entiremaintenancearea is locked and only maintenance employees,manage-ment, and guardshave keys to unlock thearea.While inthe maintenancearea,the chief engineer distributes workassignmentsto themaintenanceemployees through awork order system. Whenevermaintenancework is re-quired in a particular department, a supervisor in that de-partment fills out a work requisition form and submits itto the department head, who will,in turn,submit theform to the chief engineer. No other employees are as-signed work based on a work order system. Only on anemergency basis would an employee directly reqest theengineering department to perform maintenance work.Only maintenance employees carry either a beeper or aradiowhile working in the hotel. The engineering de-partment,like allother departments, holds its own sepa-rate departmentalmeetings.The chiefengineeris the maintenance employees' im-mediate supervisor. At the time of the hearing, the chiefengineerdid not supervise any other employees, and noother department supervisor supervised the maintenanceemployees. The chief engineer appointsa maintenanceemployee to act as chief engineer whenever he is absent.The', Employer's general managertestified that within Ito 2 weeks after the hearing the Employer will establisha "manageron duty" program.Pursuantto that pro-gram, a total of 17 department heads andmanagerial em-ployees, including the chief engineer, will fulfill the func-tion of the general manager during "off hours" on a ro-tating schedule approximately once a month for 2 to 3days.Once the program is implemented,maintenanceemployees, as wellas allother employees, will stillreport to their immediate supervisor, who will,in turnreport to the "manager on duty." 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough the Employer first considers current em-ployees to fill vacancies in any department, including theengineering department, no employee has ever trans-ferred, on a temporary or permanent basis, into or out ofthe engineering department. No other employees routine-ly perform maintenance functions. Recently, in responseto an earthquake, the Employer decided to remove andposition about 50 television sets onto the guest roomfloors One food and beverage department employee andone maintenance employee assisted a housekeeping em-ployee with this manual labor. On occasion, a housekeep-ing employee has assisted a maintenance employee tomove furniture. Further, maintenance employees havefrequent contact with other employees while working invarious areas of the hotel.Maintenance employees earn between $10.58 per hourand $14.05 per hour The wages earned by the other em-ployees the Employer seeks to include in the unit rangefrom a low of $4 90 per hour to a high of $7 30 per hourHowever, some of these employees, such as bartendersand waitresses, can receive as much as $20 to $25 perhour in tips during the Employer's high season. Mainte-nance employees, as well as some other employees, re-ceive a 30-cents per hour shift differential, while otheremployees receive a differential of 50-cents per hour.The Employer's corporate office has established a setwage scale for all employee classifications. None of theemployees, including the maintenance employees, are re-quired to have any special license or technical training.All employees punch the same time clock, sign in intheir respective departments, are paid hourly, have thesame probationary period, receive the same vacation, in-surance and free meal benefits, and enter through thesame employee entrance. All employees share commonlunch and locker rooms All employees wear the sametype of name tags and are required to wear uniforms, al-though the colors and types of uniforms vary with eachdepartment. All employees receive the same orientationand are eligible for the Employer's incentive and em-ployee-of-the-month programsThe food and beverageand housekeeping departments operate 24 hours a day,whereas the engineering department operates 18 hours aday. The housekeeping department begins its first shift at6 a.m., whereas the engineering department begins at6:30 a.m.The Employer's labor policy is set to a certain degreeby an executive committee composed of managers, in-cluding the chief engineer. In some cases, the committeewill check with its corporate office before deciding on apolicy. The hiring procedure for maintenance employeesis the same as that for all other employees. The chief en-gineer, as department head, submits a personnel requisi-tion form to the personnel department and the generalmanager approves or disapproves the request The per-sonnel manager then screens applicants through a prelim-inary interview. If an applicant's background is found ac-ceptable, the chief engineer then interviews the applicantand decides whether or not to hire the individual. Anychange in an employee's status, such as a transfer, termi-nation, or leave of absence, must be accompanied by apersonnel action form and approved only by the generalmanager. As noted above, the Employer first considerscurrent employees to fill vacancies in any department, in-cluding the engineering department.The Petitioner introduced into evidence six collective-bargaining agreements covering engineering and mainte-nance employees employed at approximately 90 majorhotels in southern California and southern Nevada, forthe purpose of establishing an areawide bargaining pat-ternof separate unit representation for engineering/-maintenance employees at hotels similar to that operatedby the Employer The Petitioner's president testifiedthat,within the Petitioner's own geographical jurisdic-tion of southern California and southern Nevada, somebargaining units are hotelwide and other units are limitedto engineering and maintenance employeesIn determining the appropriateness of a bargaining unitin the hotel industry, the Board considers each case onits facts77 Operating Company,160 NLRB 927 (1966).The Board applies to units in the hotel industry the samecommunity-of-interest criteria used for determining theappropriateness of units in other industries, such as dis-tinctions in skills and functions of particular employeegroupings, their separate supervision, the employer's or-ganizational structure, and differences in wages, hoursand other terms and conditions of employment.SheratonMotor Inn,210 NLRB 790 (1974).InAtlanta Hilton & Towers,273 NLRB 87, 91 (1984),the Board concluded.. . . that because of the highly integrated functionsand mutual interests of the Respondent's employees,the common pay rates and fringe benefits shared byallemployees, the centralized control of the Em-ployer's day to day operations, the centralized for-mulation of personnel policies, the daily work con-tacts of employees in different departments, and thetransfersof employees between departments, anoverall unit of the Employer's employees, excludingproperty operations employees . . is appropriate inthe instant case.4the record, as a whole, reveals that the hotel functionsasone integrated operation, serving the needs of itsquest. The hotel's management is highly centralized. Thegeneral manager has final authority regarding the hotel'sday-to-day operations. The hotel's "manager on duty"program will establish an additional degree of centralizedsupervision over department heads and their employees.Individual department managers oversee their respectiveoperations, but they do not set labor policy. The hotel'sexecutive committee formulates labor policy, sometimesin conjunction with its corporate office The hotel man-agement in conjunction with its corporate office has es-tablished a set of wage scales for all employees. Asstated previously, all personnel actions are accomplishedthrough the Employer's personnel department with finalapproval resting with the general manager By the verynature of their job, maintenance employees have frequentcontact with all other hotel employees, as they perform4 In that case property operations employees, who basically performedmaintenance functions, had been found to constitute a separate unit at anearlier date, and the appropriateness of that unit was not in issue MAXIM'S DE PARIS HOTELtheir repair and maintenance duties throughout the hotel.On occasion, and especiallyin an emergency situation,other employees have assisted maintenanceemployees intheir duties.Although no employee has ever transferredin or out of the engineering department, the hotel hasbeen in operation for only a shorttime.Moreover, theEmployer's policy is to first consider current employeesfor vacant positions. Maintenancepositions, like all otherhotel positions, do not require any special skills or li-censes. Virtually all terms and conditions of,employmentfor all employees are identical.Although maintenance employeesearn anhourly wagetwo to three times higher than other employees,and areseparately supervised by the chief engineer, these twofactors alone do not warrant the finding thatthe mainte-nance employees have a separate communityof interestfrom other hotel employees. Additionally, the fact thatsome bargaining units in the local area are composed ofonly maintenance employees does not, by itself, indicatethat a unit of maintenance employeesin the instant caseis appropriate.In two cases which are factuallysimilar to the instantcase, the Board found separate units of hotelmainte-nance and engineering employees to be inappropriate.Thus, inTheWestinHotel,277 NLRB No. 172 (Jan. 1,1986), the Board found important the fact thatmainte-nance employees shared comparablewages,identicalbenefits, and other, significant terms andconditions ofemployment with other employees, as well as the factthat all employees were subject to the samepersonnelpolicies. InRamada Beverly Hills,278 NLRB No. 95(Feb. 25, 1986), the Board found that the criteria setforth above inAtlanta Hilton,supra, were present in thatcase,with the exception of employee departmental trans-fers.The Board noted that the lack of transferswas miti-gated by the high degree of functionalintergration andjob overlap, also present in the instantcase.In all ofthese most recent cases, the ]I3oard has foundseparate381hotelemployee units to be inappropriatewhere thehotel'smanagement and personnel policymaking ishighly centralized,and wherethe hotel functions as oneintegrated operation.Bothgof these factors,aswell asthe fact thatall employees share significant terms andconditions of employment,and have frequent contacts,establishthat all employeesshare a substantial communi-ty ofinterest.InSheraton-Anaheim Hotel,252 NLRB 959 (1980), theBoard helds that a separate unit ofhotelmaintenanceemployeeswas appropriate.While many of the factorspresent in that case are also present in the instant case, itis significant that the Boarddid not find the employer'spersonnel policymaking and managementoperation to behighly centralized,nor diditfind the hotel's maintenancefunctions to be integratedwith other departmental func-tions.Therefore,the Board'sholdingin that case is notcontrolling in the instant matter.Basedon theforegoing,and the recordas a whole, Ifindthat a separate unit of maintenance employees in in-appropriate.Since the Petitioner did not express a will-ingness toprocedto an election ina broaderunit but,rather,maintainedon the recordits traditionalpracticeof representing only separtate maintenance units, I shallnot makea findingas to whatgroupingof the Employ-er's employees constitutes an appropriate unit.5 Instead, Ishall dismiss the petition.ORDERIT IS HEREBYORDERED that the petitionfiled hereinbe, and it herebyis,dismissed.S In this regard,Inote that the record evidence concentrates onwhether the maintenance employees constitute an appropriate unit, anddoes not sufficiently explore the otherjob classifications at the Employ-er's hotel and any community,of interest among those employees whichmay exist to support a finding regarding the smallest appropriate unitwhich would include the maintenance employees.